DETAILED ACTION
This is the first office action in the application number 17/124,215 filed on 12/16/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "spray wand according to claim 14" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes this limitation has been interpreted to be the “refill cartridge according to claim 14”. Applicant may correct this interpretation in their response.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Curro (US20030182839).
Regarding Claim 1, Curro teaches a formulation delivery system for use with an outdoor cleaning device, the formulation delivery system comprising: a composition comprising chlorine (Para 0018; pellets 24) wherein the composition is in a form of a solid chemistry (Para 0019; solid or granular worm lure compositions which provide a controlled release of free chlorine), and wherein the outdoor cleaning device is a spray wand containing the composition (Para 0018; spraying device 10).
Regarding Claim 2, Curro teaches the formulation delivery system according to claim 1, wherein chlorine is selected from the group consisting of calcium hypochlorite; 1,3,5-Triazine- 2,4,6(1H,3H,5H)-trione, 1,3-dichloro-, sodium salt, dihydrate (dichlor); 1,3,5-Trichloro- 1,3,5-triazinane-2,4,6-trione (trichlor), chloramine-T hydrate, and a combination thereof (Para 0019; chlorine in the form of Calcium Hypochlorite, another suitable example was found to be tablets containing 56% available chlorine in the form of Trichloro-S-triazinetrione).
Regarding Claim 3, Curro teaches the formulation delivery system according to claim 1, wherein the composition further comprises an ingredient selected from the group consisting of sodium sulfate, magnesium stearate, sodium bicarbonate, sodium metasilicate, sodium silicate, magnesium silicate, sodium carbonate, calcium chloride, calcium hydroxide, calcium carbonate, sodium chloride, water, and a combination thereof (Para 0019; the tablet contains 67% Trichloro-S-triazinetrione and 33% Sodium carbonate by weight). 
Regarding Claim 4, Curro teaches the formulation delivery system according to claim 1, wherein the solid chemistry is in a shape of a tablet, bead, cylinder, circle with ridge, pellet, and a combination thereof (Para 0018; pellets 24). 
Regarding Claim 14, Curro teaches a refill cartridge assembly comprising: a refill cartridge (Para 0018; pellets 24), and a composition comprising chlorine contained in the refill cartridge of the refill cartridge assembly, wherein the composition is in a form of a solid chemistry (Para 0019; mixture may be obtained using other solid or granular worm lure compositions which provide a controlled release of free chlorine).
Regarding Claim 15, Curro teaches the refill cartridge assembly according to claim 14, wherein chlorine is selected from the group consisting of calcium hypochlorite; 1,3,5-Triazine-2,4,6(1H,3H,5H)- trione, 1,3-dichloro-, sodium salt, dihydrate (dichlor); 1,3,5-Trichloro-1,3,5-triazinane- 2,4,6-trione (trichlor), chloramine-T hydrate, and a combination thereof (Para 0019; chlorine in the form of Calcium Hypochlorite, another suitable example was found to be tablets containing 56% available chlorine in the form of Trichloro-S-triazinetrione).
Regarding Claim 16, Curro teaches the refill cartridge assembly according to claim 14, wherein the composition further comprises an ingredient selected from the group consisting of sodium sulfate, magnesium stearate, sodium bicarbonate, sodium metasilicate, sodium silicate, magnesium silicate, sodium carbonate, calcium chloride, calcium hydroxide, calcium carbonate, sodium chloride, water, and a combination thereof (Para 0019; the tablet contains 67% Trichloro-S-triazinetrione and 33% Sodium carbonate by weight). 

Claims 5 and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Curro (US20030182839).
Regarding Claim 5, Curro teaches the formulation delivery system according to claim 1, wherein the chlorine- containing composition comprises calcium hypochlorite in a range of 40 weight % active to 75 weight % active, and an inert or other ingredient in a range of 25 weight % to 60 weight % based on the weight of the chlorine-containing composition (Para 0019; each containing 68% available chlorine in the form of Calcium Hypochlorite and 32% inert ingredients). The reference teaches a percentage composition that is within the claimed ranges, therefore this claim is anticipated. In addition, it is considered obvious to one of ordinary skill in the art to use routine experimentation to optimize the concentration range of the calcium hypochlorite to achieve the desired results. Therefore, the claimed ranges are considered obvious through routine experimentation. This rejection could be overcome by showing evidence of the unexpected results related to the concentration of calcium hypochlorite.
Regarding Claim 17, Curro teaches the refill cartridge assembly according to claim 14, wherein the chlorine- containing composition comprises calcium hypochlorite in a range of 40 weight % active to 75 weight % active, and an inert or other ingredient in a range of 25 weight % to 60 weight % based on the weight of the chlorine-containing composition (Para 0019; each containing 68% available chlorine in the form of Calcium Hypochlorite and 32% inert ingredients). The reference teaches a percentage composition that is within the claimed ranges, therefore this claim is anticipated. In addition, it is considered obvious to one of ordinary skill in the art to use routine experimentation to optimize the concentration range of the calcium hypochlorite to achieve the desired results. Therefore, the claimed ranges are considered obvious through routine experimentation. This rejection could be overcome by showing evidence of the unexpected results related to the concentration of calcium hypochlorite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US8403241), and further in view of Curro (US20030182839).
Regarding Claim 8, Jung teaches a spray wand (Figure 1) comprising: 
a spray wand body having a hollow tube with a wand spray end (Col 3 Line 51-52 Figure 1; cylindrical body 10), 
a refill cartridge assembly for attachment to the hollow tube (Col 3 Line 55; filling material), 
wherein the spray wand body is configured for receiving the refill cartridge inside of the spray wand body (Col 3 Line 66 Figure 1; filling material 20 filled in the interior of the body 10), 
 and a wand hose end having a handle connected to the spray wand body having the cartridge (Figure 1). Jung does not teach the composition comprising chlorine in the refill cartridge assembly.
 Curro teaches the composition comprising chlorine in the refill cartridge assembly, wherein the composition is in a form of a solid chemistry (Para 0019; solid or granular worm lure compositions which provide a controlled release of free chlorine). Therefore, it would be obvious to one of ordinary skill in the art to use the composition comprising chlorine as taught by Curro in the spray wand of Jung to dispense the composition. 
Regarding Claim 9, Curro and Jung teach the spray wand according to claim 8, and Curro further teaches wherein chlorine is selected from the group consisting of calcium hypochlorite; 1,3,5-Triazine-2,4,6(1H,3H,5H)-trione, 1,3-dichloro-, sodium salt, dihydrate (dichlor); 1,3,5-Trichloro- 1,3,5-triazinane-2,4,6-trione (trichlor), chloramine-T hydrate, and a combination thereof (Para 0019; chlorine in the form of Calcium Hypochlorite, another suitable example was found to be tablets containing 56% available chlorine in the form of Trichloro-S-triazinetrione). As Curro teaches, many different chlorine sources are known in the art. 
Therefore, it is considered obvious to one of ordinary skill in the art before the effective filing date of the invention to use one of the claimed chlorine sources in the spray wand as taught by Jung and Curro and obtain the predicted results, unless evidence of unexpected results can be shown. 
Regarding Claim 10, Curro and Jung teach the spray wand according to claim 8, and Curro further teaches wherein the composition further comprises an ingredient selected from the group consisting of sodium sulfate, magnesium stearate, sodium bicarbonate, sodium metasilicate, sodium silicate, magnesium silicate, sodium carbonate, calcium chloride, calcium hydroxide, calcium carbonate, sodium chloride, water, and a combination thereof (Para 0019; the tablet contains 67% Trichloro-S-triazinetrione and 33% Sodium carbonate by weight). Curro teaches sodium carbonate as the inert in the formulation delivery system and all other listed compounds perform the same function. Therefore, it is considered obvious to one of ordinary skill in the art before the effective filing date of the invention to use one of the claimed inert ingredients in the composition and obtain the expected results, unless evidence of unexpected results can be shown.
Regarding Claim 11, Curro and Jung teach the spray wand according to claim 8, and Curro further teaches the chlorine-containing composition comprises calcium hypochlorite in a range of 40 weight % active to 75 weight % active, and an inert or other ingredient in a range of 25 weight % to 60 weight % based on the weight of the chlorine-containing composition (Para 0019; each containing 68% available chlorine in the form of Calcium Hypochlorite and 32% inert ingredients). Therefore, it is considered obvious to one of ordinary skill in the art to use routine experimentation to optimize the concentration range of the calcium hypochlorite to achieve the desired results. This rejection could be overcome by showing evidence of the unexpected results related to the concentration of calcium hypochlorite.
Claims 6-7, 18-19, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Curro as applied to claims 1-5 and 14-17 above, and further in view of Norimoto (US20190153363).
Regarding Claim 6, Curro teaches the formulation delivery system according to claim 1 as described above, but does not teach the chlorine- containing composition comprises dichlor mixed with sodium sulfate and magnesium stearate in an amount of 35% to 100% dichlor by weight.
Norimoto teaches the chlorine- containing composition comprises dichlor mixed with sodium sulfate and magnesium stearate in an amount of 35% to 100% dichlor by weight (Para 0033; The solid bleaching agent-containing material according to Item 5, in which the halogen bleaching agent is one or more selected from the group consisting of halogenated isocyanuric acids, alkali metal salts of halogenated isocyanuric acids, hydrates of alkali metal salts of halogenated isocyanuric acids, halogenated hydantoins, hypochlorous acid metal salts, and mixtures thereof, wherein the alkali metal salts of halogenated isocyanuric acids are equivalent to the dichlor; Para 0089; examples of the sulfates include alkali metal sulfates such as sodium sulfate). The ratios as claimed in the instant application are considered obvious to optimize through routine experimentation. Therefore, it would be obvious to one of ordinary skill in the art to use the chlorine-containing composition taught by Norimoto in the formulation delivery system as taught by Curro to improve the deterioration and decomposition of the composition in the amounts claimed unless it can be shown that the claimed ratio produces unexpected results.
Regarding Claim 7, Curro teaches the formulation delivery system according to claim 1, but does not teach the chlorine- containing composition comprises dichlor in combination with a component selected from the group consisting of sodium sulfate, magnesium stearate, sodium chloride, calcium chloride, sodium carbonate, sodium bicarbonate, calcium carbonate, sodium silicate, magnesium silicate, sodium metasilicate, and a combinations thereof.
Norimoto teaches the composition the chlorine- containing composition comprises dichlor in combination with a component selected from the group consisting of sodium sulfate, magnesium stearate, sodium chloride, calcium chloride, sodium carbonate, sodium bicarbonate, calcium carbonate, sodium silicate, magnesium silicate, sodium metasilicate, and a combinations thereof (Para 0033; The solid bleaching agent-containing material according to Item 5, in which the halogen bleaching agent is one or more selected from the group consisting of halogenated isocyanuric acids, alkali metal salts of halogenated isocyanuric acids, hydrates of alkali metal salts of halogenated isocyanuric acids, halogenated hydantoins, hypochlorous acid metal salts, and mixtures thereof, wherein the alkali metal salts of halogenated isocyanuric acids are equivalent to the dichlor; Para 0089; examples of the sulfates include alkali metal sulfates such as sodium sulfate). The ratios as claimed in the instant application are considered obvious to optimize through routine experimentation. Therefore, it would be obvious to one of ordinary skill in the art to use the chlorine-containing composition taught by Norimoto in the formulation delivery system as taught by Curro to improve the deterioration and decomposition of the composition in the amounts claimed unless it can be shown that the claimed ratio produces unexpected results. 
Regarding Claim 18, Curro teaches the refill cartridge according to claim 14, but does not teach the chlorine-containing composition comprises dichlor mixed with sodium sulfate and magnesium stearate in an amount of 35% to 100% dichlor by weight.
Norimoto teaches the chlorine-containing composition comprises dichlor mixed with sodium sulfate and magnesium stearate in an amount of 35% to 100% dichlor by weight (Para 0033; The solid bleaching agent-containing material according to Item 5, in which the halogen bleaching agent is one or more selected from the group consisting of halogenated isocyanuric acids, alkali metal salts of halogenated isocyanuric acids, hydrates of alkali metal salts of halogenated isocyanuric acids, halogenated hydantoins, hypochlorous acid metal salts, and mixtures thereof, wherein the alkali metal salts of halogenated isocyanuric acids are equivalent to the dichlor; Para 0089; examples of the sulfates include alkali metal sulfates such as sodium sulfate). The ratios as claimed in the instant application are considered obvious to optimize through routine experimentation. Therefore, it would be obvious to one of ordinary skill in the art to use the chlorine-containing composition taught by Norimoto in the spray wand of Curro to improve the stability of the chlorine-containing composition.
Regarding Claim 19, Curro teaches the refill cartridge assembly according to claim 14, but do not teach the chlorine- containing composition comprises dichlor in combination with a component selected from the group consisting of sodium sulfate, magnesium stearate, sodium chloride, calcium chloride, sodium carbonate, sodium bicarbonate, calcium carbonate, sodium silicate, magnesium silicate, sodium metasilicate, and a combinations thereof.
Norimoto teaches the composition the chlorine- containing composition comprises dichlor in combination with a component selected from the group consisting of sodium sulfate, magnesium stearate, sodium chloride, calcium chloride, sodium carbonate, sodium bicarbonate, calcium carbonate, sodium silicate, magnesium silicate, sodium metasilicate, and a combinations thereof (Para 0033; The solid bleaching agent-containing material according to Item 5, in which the halogen bleaching agent is one or more selected from the group consisting of halogenated isocyanuric acids, alkali metal salts of halogenated isocyanuric acids, hydrates of alkali metal salts of halogenated isocyanuric acids, halogenated hydantoins, hypochlorous acid metal salts, and mixtures thereof, wherein the alkali metal salts of halogenated isocyanuric acids are equivalent to the dichlor; Para 0089; examples of the sulfates include alkali metal sulfates such as sodium sulfate). Therefore, it would be obvious to one of ordinary skill in the art to use the chlorine-containing composition taught by Norimoto in the refill cartridge as taught by Curro to improve the deterioration and decomposition of the composition in the amounts claimed unless it can be shown that the claimed ratio produces unexpected results.
Regarding Claim 20, Curro teaches a refill cartridge assembly comprising a refill cartridge (Para 0018; pellets 24), but does not teach the composition comprising a hydantoin compound contained in the refill cartridge of the refill cartridge assembly.
Norimoto teaches the composition comprising a hydantoin compound contained in the refill cartridge of the refill cartridge assembly, wherein the composition is in a form of a solid chemistry (Para 0033; The solid bleaching agent-containing material according to Item 5, in which the halogen bleaching agent is one or more selected from the group consisting of halogenated isocyanuric acids, alkali metal salts of halogenated isocyanuric acids, hydrates of alkali metal salts of halogenated isocyanuric acids, halogenated hydantoins, hypochlorous acid metal salts, and mixtures thereof). Therefore, it would be obvious to use the composition described by Norimoto in the refill cartridge assembly of Curro in order to improve the stability of the solid chemistry in the refill cartridge.
Regarding Claim 21, Norimoto and Curro teach the refill cartridge assembly according to claim 20. Norimoto further teaches the hydantoin compound is selected from the group consisting of bromo -1- chloro -5,5 - dimethylhydantoin, dichlorodimetyl hydantoin, dichloroethylmethyl hydantoin, and a combination thereof (Para 0068; Preferable examples of the halogenated hydantoin include one or more selected from the group consisting of 1,3-dichloro-5,5-dimethylhydantoin, 1-bromo-3-chloro-5,5-dimethylhydantoin, 1-chloro-3-bromo-5,5-dimethylhydantoin, 1,3-dibromo-5,5-dimethylhydantoin, 1,3-dichloro-5,5-ethylmethylhydantoin, and mixtures thereof).
Regarding Claim 22, Norimoto and Curro teach the refill cartridge assembly according to claim 20, and Norimoto further teaches the composition further comprises an ingredient selected from the group consisting of sodium sulfate, magnesium stearate, sodium bicarbonate, sodium metasilicate, sodium silicate, magnesium silicate, sodium carbonate, calcium chloride, calcium hydroxide, calcium carbonate, sodium chloride, water, and a combination thereof (Para 0037; A detergent composition, including: the solid bleaching agent-containing material as described in Item 1, blended with one or more alkali metal salts selected from the group consisting of alkali metal hydroxides, alkali metal silicates, alkali metal carbonates, alkali metal phosphates, and mixtures thereof). 
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Curro and Jung as applied to claims 8-11 above, and further in view of Norimoto (US20190153363).
Regarding Claim 12, Curro and Jung teach the spray wand according to claim 8 but do not teach the chlorine-containing composition comprises dichlor mixed with sodium sulfate and magnesium stearate in an amount of 35% to 100% dichlor by weight.
Norimoto teaches the chlorine-containing composition comprises dichlor mixed with sodium sulfate and magnesium stearate in an amount of 35% to 100% dichlor by weight (Para 0033; The solid bleaching agent-containing material according to Item 5, in which the halogen bleaching agent is one or more selected from the group consisting of halogenated isocyanuric acids, alkali metal salts of halogenated isocyanuric acids, hydrates of alkali metal salts of halogenated isocyanuric acids, halogenated hydantoins, hypochlorous acid metal salts, and mixtures thereof, wherein the alkali metal salts of halogenated isocyanuric acids are equivalent to the dichlor; Para 0089; examples of the sulfates include alkali metal sulfates such as sodium sulfate). The ratios as claimed in the instant application are considered obvious to optimize through routine experimentation. Therefore, it would be obvious to one of ordinary skill in the art to use the chlorine-containing composition taught by Norimoto in the spray wand as taught by Curro to improve the deterioration and decomposition of the composition in the amounts claimed unless it can be shown that the claimed ratio produces unexpected results.
Regarding Claim 13, Curro and Jung teach the spray wand according to claim 8, but do not teach the composition comprises dichlor in combination with one of the selected components.
Norimoto teaches the chlorine-containing composition comprises dichlor in combination with a component selected from the group consisting of sodium sulfate, magnesium stearate, sodium chloride, calcium chloride, sodium carbonate, sodium bicarbonate, calcium carbonate, sodium silicate, magnesium silicate, sodium metasilicate, and a combinations thereof (Para 0033; The solid bleaching agent-containing material according to Item 5, in which the halogen bleaching agent is one or more selected from the group consisting of halogenated isocyanuric acids, alkali metal salts of halogenated isocyanuric acids, hydrates of alkali metal salts of halogenated isocyanuric acids, halogenated hydantoins, hypochlorous acid metal salts, and mixtures thereof, wherein the alkali metal salts of halogenated isocyanuric acids are equivalent to the dichlor; Para 0037; one or more alkali metal salts selected from the group consisting of alkali metal hydroxides, alkali metal silicates, alkali metal carbonates, alkali metal phosphates, and mixtures thereof). Therefore, it would be obvious to one of ordinary skill in the art to use the chlorine-containing composition taught by Norimoto in the spray wand as taught by Curro to improve the deterioration and decomposition of the composition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ROBERT BARKER whose telephone number is (571)272-2720. The examiner can normally be reached M-Th 8-5 Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL ROBERT BARKER/            Examiner, Art Unit 1711                                                                                                                                                                                            

/MICHAEL E BARR/            Supervisory Patent Examiner, Art Unit 1711